EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2011 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2011 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated April 30, 2012 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s 2010 comparatives in this MD&A have been presented in accordance with IFRS. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol ASM, on the OTCBB under the symbol ASGMF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV6.In November 2006, the Company’s listing on the TSX Ventures Exchange was elevated to Tier 1 status. Most recently, the Company listed on the New York – Amex Stock Exchange under the symbol “ASM”. Overall Performance and Outlook Avino Mine Property near Durango, Mexico In 2011, considerable progress was made towards our goal of becoming a major silver producer.We completed a 10,000 tonne bulk sample on the newly developed San Gonzalo zone which led to a positive result. We are currently developing the area to support a full time 250 tonne per day operation. In early 2012 we signed a new agreement that once again allows us to mine the main Avino vein, the company’s principle supply of ore during its previous 27 year operating run ending in 2001. Also in 2012, Avino received a new preliminary economic assessment (“PEA”) on the tailings resource left from our past mining operation.The PEA yielded very encouraging results, Avino is currently moving ahead with the suggestions made in the study to bring the resource towards production. 1| Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2011 Summary of Significant Events San Gonzalo Bulk Sample Program Complete In 2011, the main focus of the Company was to conduct a 10,000 tonne bulk sample program to firm up the grade and the metallurgy of the newly developed San Gonzalo deposit In July, the results from the 10,000 tonne bulk sample program at San Gonzalo were announced.The bulk sample was intended to allow the Company to assess the economics of the zone by confirming mineral grades obtained through earlier diamond drilling.The results were released after a comprehensive review of the data and discussions with Wardrop, A Tetra Tech Company. The bulk sample program was completed during the first quarter of 2011 and the Company sold 188 tonnes of the San Gonzales bulk concentrate for net proceeds of $1,853,879. The Company is currently negotiating a contract for the sale of the balance of the concentrate. The results are based on the metallurgical balance provided below: Weight Assay (g/t) Contents (kg) Contents (oz’s) Recovery (%) Tonnes Au Ag Au Ag Au Ag Au Ag Feed 10,519* Concentrate 23.8* 8,998* 59 76 Tail 64 41 24 *These figures have been reconciled to the weighed feed tonnage and the final concentrate assays of the paid shipment. They also have been rounded for clarity. The overall bulk sample feed grade was 261g/t Ag and 0.9g/t Au. Silver and gold recoveries were 76% and 59% respectively and 232 dry tonnes of flotation concentrate were produced of which 188 tonnes were sold for net revenues of US$1.83 million. If the entire production were sold under the same contract terms, the net revenue would have been US$2.26 million. Evaluation costs relating to mining, milling, and overhead for the bulk sample program during the first quarter of 2011 were US$567,045 or US$7.62 per ounce silver equivalent. Included in these amounts are costs for the raises and stopes. Cost per tonne produced were $53.91 and proceeds on 188 tonnes of concentrate sold of US $1.83 million. (The contract price per ounce of silver and gold were US$36.75 and US$1,511.31 respectively) The net proceeds of the bulk sample program yielded a positive result and demonstrate the viability of the San Gonzalo Project. On the basis of this result, Avino is proceeding with their mine plan to develop the 3rd, 4th and 5th levels and to provide mill feed at the rate of 250 tonne per day on a sustained basis. Once this throughput has been achieved and is on a sustainable basis, the Company will look at improving and optimizing the economics of the San Gonzalo deposit based on the Wardrop findings. San Gonzalo – Mining and Underground Development Since the completion of the bulk sample, mining and development of the San Gonzalo zone has continued.Stope, 2-200 which was not included in the 2-101 resource calculation by Orequest consultants, and stope 2-080 were mined.Work on stope 2-200 was completed in late November.The calculated tonnage of this stope was 3723 tonnes with an estimated grade of 300 g/t and 1.2 g/t silver and gold respectively.Work on stope 2-080 towards the old mine workings slowed in September due to a different mining method being required.The average grade of this stope is 216g/t silver and 0.9 g/t gold; plans to continue mining this stope have been put on hold due to its proximity to the old workings. 2| Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2011 Development mineralized material from both areas is currently being stockpiled on the surface near the coarse ore bin of the crushing plant. The estimated tonnage of this surface stockpile at the end of the year was 8507 tonnes.This material will be processed once a quantity sufficient to feed and ongoing 250 tonne per day operation is stockpiled. To obtain sufficient feed for a sustained 250 tonne per day operation, Avino’s mining contractor DMG has been completing the necessary underground work to develop the 3rd, 4th and 5th levels of the mine.This work has been accelerated through the purchase several new pieces of underground mining equipment by Avino.By the end of 2011, the ramp to level 3 and the cross cut to the vein had been completed, drifting on the vein at the level 3 elevation was in progress and work on the ramp to level 4 continues. Milling In the periods leading up to and following processing of the San Gonzalo bulk sample, we have used our mill to process stock piled material left from our past mining operation on the main Avino Vein.The mill has been processing the stock piles at approximately 180 tpd with feed grades highly variable depending on the location of the stockpiles.Typical silver feed grade ranges from 60 to 120 g/t and gold from 0.6 to 1.5 g/t. Copper values are low and ranges from 0.1 to 0.2%. The concentrate produced grades about 2 kg/t silver and 30 g/t gold.Over the course of 2011, approximately 550 tonnes of this concentrate was sold to a trading firm in Mexico. An additional 300 tonnes was sold and trucked to Manzanillo in January. Exploration Following a complete overhaul of Avino's Longyear 44 drill and a new drill contract for personnel and materials, Avino started its regional exploration drill program on January 27, 2011.The drill spent the early part of the year at San Gonzalo further outlining the resource before being moved to various zones around the property.In total 69 holes totaling 9943 metres were drilled principally in the following locations: San Gonzalo (18 holes), La Potosina (9 holes), Guadalupe (23 holes), San Juventino (3 holes), San Lucero (5 holes), Mercedes (1 hole), San Jorge (3 holes), Yolanda (2 holes).The drill crew ended the year back at San Gonzalo exploring for the feeder system of the San Gonzalo Deposit.Encouraging results continue to come from San Gonzalo as well as from the Guadalupe zone where mineable grades and widths were encountered. Aggressive exploration is also scheduled to continue in 2012 with 10 holes planned for the Elena Tolosa area which are intended to confirm internal estimates of the remaining tonnage of the Avino vein and help prepare for a new NI 43-101 resource estimate later in the year.Drilling at San Gonzalo will also continue but will shift from surface to underground drilling with 10 holes planned using the company’s recently purchased underground drill.Extensive drilling will also be undertaken on the tailings resource to provide material for metallurgical test work as well as to upgrade oz’s from the inferred to the measured and indicated categories; 1985 meters of drilling through 95 holes using a sonic drill are planned.A further 44 holes are also set to be drilled as part of Avino’s ongoing regional drill program in areas including: La Potosina, Aranguez, Gran Luccero, Guadalupe and La Estela. 3| Page MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2011 NI 43-101 Resource Calculation An NI 43-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants in 2008, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Ag Au Zn Pb Tonnes g/t g/t
